internal_revenue_service number release date index number ------------------------------------------------- ---------------------- ------------------------------- -------------------------------- - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi - plr-161300-03 date date ---------------------- ---------------------- legend x ----------------------- ---------------- state ----------------- d1 dear ----- --------- date requesting that the service grant x an extension of time pursuant to ' of the procedure and administration regulations to file a form_8832 entity classification election to be treated as an association_taxable_as_a_corporation for federal_income_tax purposes the information submitted states that x is a corporation formed under the laws of state on d1 x intended to elect under sec_301_7701-3 to be treated as an association_taxable_as_a_corporation effective d1 however x inadvertently failed to timely file a form_8832 entity classification election this responds to a letter from x’s authorized representative dated sec_301_7701-3 provides guidance on the classification of a domestic eligible_entity for federal tax purposes generally a domestic eligible_entity with two members is classified as a partnership unless the entity elects otherwise to elect to be classified other than as provided in ' b an eligible_entity must file a form_8832 with the service_center designated on that form sec_301_9100-1 through provide the standards the sec_301_9100-1 provides that the commissioner may grant a reasonable sec_301_7701-3 provides that an entity classification election must be filed sec_301_9100-2 provides the rules governing automatic extensions of time for plr-161300-03 on form_8832 and can be effective up to seventy-five days prior to the date the form is filed or up to twelve months after the date on which the form is filed extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin commissioner will use to determine whether to grant an extension of time to make the election making certain elections determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center and elect to treat x as an association_taxable_as_a_corporation effective d1 a copy of this letter should be attached to the form_8832 a copy is enclosed for that purpose federal tax consequences of the facts described above under any other provision of the internal_revenue_code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 except as specifically set forth above no opinion is expressed concerning the based solely on the information submitted and the representations made we sec_301_9100-3 provides the standards the commissioner will use to plr-161300-03 being sent to x’s authorized representative pursuant to a power_of_attorney on file with this office a copy of this letter is sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
